Citation Nr: 0627045	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a disability manifested 
by headaches, on a direct basis and due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from March 1989 to 
March 1992.  he served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California.  In that determination, the RO denied 
the issue of entitlement to service connection for a 
disability manifested by headaches on a direct basis.  

Following receipt of notification of the March 1999 decision, 
the veteran perfected a timely appeal of the denial of his 
headache claim.  On multiple occasions during the current 
appeal, the veteran has maintained that his headache disorder 
resulted from his service in the Persian Gulf.  Thus, to 
accurately reflect the veteran's contentions, the Board has 
characterized the issue on appeal as entitlement to service 
connection for a disability manifested by headaches on a 
direct basis and as due to an undiagnosed illness.  

In June 2001 and November 2004, the Board remanded the 
veteran's claim for further evidentiary development.  In 
February 2006, the Board forwarded the veteran's claims 
folder to a VA neurologist for a medical opinion regarding 
the etiology of the veteran's headache disorder.  The Board 
received the medical opinion in March 2006 and forwarded a 
copy of the opinion to the veteran and his representative in 
the following month.  Later in April 2006, the veteran's 
representative submitted a statement in which he (on the 
veteran's behalf) waived the veteran's right to have the 
appeal remanded to the agency of original jurisdiction for 
review of any additional evidence or argument submitted  The 
representative specifically requested that the Board proceed 
with an adjudication of the veteran's appeal.  



FINDINGS OF FACT

1.  The veteran did not exhibit a chronic headache disability 
in service or within one year after discharge from such 
service, and a chronic headache disorder is not otherwise 
associated with his active military duty.  

2.  The veteran's headaches symptoms have been consistently 
associated with a diagnosed headache disability which has 
been variously characterized as cephalgia, cluster headaches, 
and migraines.  


CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred or 
aggravated in active service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§3.303, 3.307, 3.309 
(2005).  

2.  A disability manifested by headaches is not the result of 
an undiagnosed illness for compensation purposes.  
38 U.S.C.A. §§ 1117, 1118, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005); & 38 C.F.R. § 3.317 (2001) & (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, October 2002 and January 2005 letters 
informed the veteran of the type of evidence necessary to 
support the service connection issue on appeal.  These 
documents also notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this claim but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letters informed the veteran of 
his opportunity to submit "any additional information or 
evidence that . . . [he] want[ed] . . . [the agency] to try 
to get for . . . [him]" and "additional information and 
evidence."  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the veteran has not received 
notice of the type of evidence necessary to establish the 
degree of disability (element #4) or an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision of his 
service connection claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As will be discussed below, the Board 
finds that the evidence of record does not support a grant of 
service connection for a disability manifested by headaches, 
on a direct basis and due to an undiagnosed illness.  In 
light of this denial, no rating or effective date will be 
assigned.  Thus, there can be no possibility of any prejudice 
to the veteran.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the October 2002 and January 2005 letters were 
furnished to the veteran after the RO's initial denial of the 
service connection claim in March 1999.  However, the veteran 
was "provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Moreover, the 
claim was then readjudicated by the Supplemental Statement of 
the Case of September 2005.  Consequently, the Board does not 
find that the late notice under the VCAA requires a remand to 
the agency of original jurisdiction.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the issue on appeal must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  In addition, the veteran 
was accorded pertinent examinations, and his claims folder 
was subsequently forwarded to a VA neurologist for a medical 
opinion.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection claim.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other evidence which has not been obtained.  Consequently, 
the Board will proceed to adjudicate the issue of entitlement 
to service connection for a disability manifested by 
headaches, on a direct basis and due to an undiagnosed 
illness, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

II.  Service Connection For A Disability Manifested By 
Headaches

A.  On A Direct Basis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In addition, service connection for certain diseases, such as 
organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that the 
disorder manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

In the present case, the veteran contends that he was 
initially diagnosed with a cluster-type headache disorder 
shortly after his discharge from service.  See, e.g., 2001 
hearing transcript (T.) at 3-4.  He maintains that, although 
this disability is not incapacitating, it does require 
prescription medication and has resulted in lost time from 
work, visual problems, and limitation of activities.  
T. at 4-6, 12.  He further asserts that his headache disorder 
was caused by chemical agents to which he was exposed during 
his service in the Persian Gulf.  T. at 13.  

The Board has carefully considered the evidence of record and 
finds that the competent medical evidence does not support 
the veteran's repeated assertions that he has a chronic 
headache disability associated with his service.  Service 
medical records are negative for complaints of, treatment 
for, or findings of a chronic headache disability.  In fact, 
at the March 1992 separation examination, the veteran denied 
ever having experienced frequent or severe headaches.  The 
separation evaluation demonstrated that the veteran's head 
and neurological system were normal.  Furthermore, a May 1992 
VA general medical examination included no complaints, 
findings, or diagnoses of headaches.  

In July 1992, approximately four months after separation from 
active military duty, the veteran sought private medical care 
for complaints of intermittent headaches for the past two 
weeks.  Following an essentially normal neurological 
evaluation, the examining physician provided an impression of 
cephalgia (possibly migraines).  

Importantly, however, the claims folder contains no record of 
treatment for headaches for more than five years thereafter.  
In fact, at a May 1993 "quad" examination, the veteran 
denied ever having experienced frequent or severe headaches.  
The evaluation demonstrated that the veteran's head and 
neurological system were normal.  Not until December 1997 did 
the veteran seek medical care for complaints of frequent 
headaches occurring in his right frontal area almost always 
at night.  At that time, the treating physician assessed 
cluster headaches.  

Subsequent medical records reflect periodic treatment for, 
and evaluation of, a headache disability variously defined as 
cluster headaches and migraines.  Significantly, however, 
none of these reports contain medical opinions associating 
the veteran's diagnosed headache disorder with his active 
military duty, including any toxins to which he may have been 
exposed during such service.  

In this regard, the Board notes that, at a February 2000 
examination, the examiner assessed a "[l]ongstanding history 
of cluster headaches . . . [with a] somewhat classic symptom 
pattern."  However, the examiner did not specifically 
associate the veteran's headaches with his active military 
duty or with any purported in-service exposure to toxins.  
Furthermore, following a May 2005 examination, the examiner 
explained that "it [is] hard to relate the [veteran's] 
headaches to [the purported] toxic [chemical] exposure in 
[the] gulf region in absence of any headaches during [his] 
time in [the] army."  

Moreover, in February 2006, a physician who specializes in 
neurology reviewed the veteran's claims folder.  After 
providing a detailed account of the veteran's headache 
history, the doctor concluded that the most appropriate 
diagnosis of the veteran's headaches condition is a 
vascular-type headache disorder that is more likely 
migrainous than cluster in nature.  In addition, the 
physician expressed his opinion that the veteran's diagnosed 
headache disorder was not likely the result of any toxins to 
which he may have been exposed during service.  Specifically, 
the doctor concluded that "migraine[s] seem . . . far more 
likely to be responsible for the [veteran's] headache[s] than 
any remote subclinical toxin exposure in the military."  In 
support of this conclusion, the physician explained that he 
knew of "no evidence that supports long term chronic effects 
of very low levels of sarin or cyclosarin exposure when no 
acute symptoms occurred."  According to the doctor, the 
possibility that a chronic headache disability could have 
begun months, or even years, after exposure to such toxins 
"is entirely speculative."  

In light of this medical opinion, as well as the absence of 
any medical conclusions supportive of the veteran's 
assertions that he has a chronic headache disability 
associated with his active military duty, the Board must 
conclude that the veteran's chronic headache disorder is not 
related to his service, including any purported in-service 
exposure to toxins.  Further, although the veteran was 
treated for cephalgia (possibly migraines) in July 1992, only 
four months after his discharge from active military duty, he 
did not thereafter seek treatment for headaches for more than 
five years.  In addition, the VA neurologist who reviewed the 
veteran's medical records in February 2006 concluded that the 
absence of headache treatment for more than five years 
between July 1992 and December 1997 (when the veteran then 
sought pertinent medical care) suggests that his "headaches 
were either absent or very mild."  Consequently, the Board 
finds that competent evidence of record does not support the 
conclusion that the veteran exhibited a chronic headache 
disability (e.g., an organic disease of his nervous system) 
to a degree of 10 percent or more within one year from the 
date of separation from his military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

The preponderance of the evidence is, therefore, against the 
claim for service connection for a chronic headache 
disability on a direct basis.  The reasonable doubt doctrine 
is not for application, and the claim must be denied.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

B.  Due To An Undiagnosed Illness

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. §3.317(a)(1) (2001).  A 
"Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317 (2001).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service- connected for 
the purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2001).  

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
involved an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  See also, 38 C.F.R. 
§ 3.317 (2005).  

In the present case, service personnel records indicate that 
the veteran served in Southwest Asia.  In particular, during 
his active military duty from March 1989 to March 1992, he 
had approximately five-and-a-half months of foreign service 
and received the Southwest Asia Service Medal as well as the 
Kuwait Liberation Medal.  Additional service personnel 
records indicate that he was recommended for the Army 
Commendation Medal for his "meritorious achievement and 
dedication to duty during Operation Desert Shield/Storm as 
part of Company B, 299th Engineer Battalion (Combat) in 
support of the 24th Infantry Division.  He is, therefore, 
considered to be a Persian Gulf veteran for purposes of the 
undiagnosed illness provisions.  

The veteran admits that his headaches are not incapacitating 
but maintains that they are severe enough to require 
prescription medication.  In addition, he asserts that his 
headaches have resulted in lost time from work, visual 
problems, and limitation of activities.  T. at 4-6, 12.  He 
further contends that his headache disorder was caused by 
chemical agents to which he was exposed during his service in 
the Persian Gulf.  T. at 13.  Multiple examinations are 
negative for any objective findings of neurological 
pathology.  

Significantly, the veteran's headache symptoms have been 
consistently associated with a diagnosed disability.  As the 
Board has previously discussed in this decision, the veteran 
has received various diagnoses of a chronic headache 
disability, including cephalgia, cluster headaches, and 
migraines.  Most recently, in February 2006, the veteran's 
headache disability has been defined as a vascular-type 
headache disorder that is more likely migrainous than cluster 
in nature.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis, or known cause, to account for 
the symptomatology.  In the present case, the veteran's 
headache symptoms have been consistently associated with a 
diagnosed disability which has been variously characterized 
as cephalgia, cluster headaches, and migraines.  Clearly, 
therefore, the Board must conclude that there is no legal 
entitlement to consider under either the old or amended 
undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See, Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The preponderance of the evidence is, therefore, against the 
claim for service connection for a disability manifested by 
headaches, due to an undiagnosed illness.  The reasonable 
doubt doctrine is not for application, and the claim must be 
denied.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

ORDER

Service connection for a disability manifested by headaches, 
on a direct basis and due to an undiagnosed illness, is 
denied.  



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


